                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                           Case No. 17-24081-Civ-TORRES

OMELIA DEL ROSARIO GUTIERREZ,
ANA M. CASTILLO, CECILA RAMIREZ
BRITO, and all others similarly situated
under 29 U.S.C. 216(b),

             Plaintiffs,

v.

GALIANO ENTERPRISES OF MIAMI,
CORP., d/b/a GALIANO RESTAURANT,
SULTAN MAMUN,

            Defendants.
___________________________________________/

                ORDER ON PLAINTIFFS’ MOTION IN LIMINE

      This matter is before the Court on Omelia Del Rosario Guiterrez’s (“Ms.

Guiterrez”), Ana M. Castillo’s (“Ms. Castillo), and Cecila Ramirez’s (Ms. Ramirez”)

(collectively, “Plaintiffs”) motion in limine against Galiano Enterprises of Miami

d/b/a Galiano Restaurant (“Galiano Restaurant”) and Sultan Mamun (“Mr.

Mamun”) (collectively, “Defendants”).          [D.E. 72].   Defendants responded to

Plaintiffs’ motion on July 8, 2019 [D.E. 76] to which Plaintiff replied on July 15,

2019. [D.E. 77]. Therefore, Plaintiffs’ motion is now ripe for disposition. After

careful review of the motion, response, reply, relevant authority, and for the reasons

discussed below, Plaintiffs’ motion is GRANTED in part and DENIED in part.1



1    On April 2, 2018, the parties consented to the jurisdiction of the undersigned
Magistrate Judge. [D.E. 42].

                                           1
                                I.    BACKGROUND

      Plaintiffs filed this action on November 7, 2017 for (1) overtime wages

pursuant to the Fair Labor Standards Act (“FLSA”), (2) federal minimum wage

violations, and (3) Florida minimum wage violations. [D.E. 1]. Plaintiffs allege that

Galiano Restaurant is a company that regularly transacts business in Miami-Dade

County and that Mr. Mamun is a corporate officer/manager of the corporation.

Between 2011 to 2017, Plaintiffs claim that they worked more than forty hours per

week, and that Defendants failed to compensate them as required under the FLSA.

Plaintiffs also allege that they worked for roughly two dollars per hour in violation

of the minimum wage provisions of the FLSA and Florida law. Because Defendants

failed to compensate Plaintiffs for overtime hours worked and paid Plaintiffs below

the federal and state minimum wage, Plaintiffs request damages, fees, court costs,

and interest.

                   II.    APPLICABLE PRINCIPLES AND LAW

      “The purpose of an in limine motion is to aid the trial process by enabling the

Court to rule in advance of trial on the relevance of certain forecasted evidence, as

to issues that are definitely set for trial, without lengthy argument at, or

interruption of, the trial.” Highland Capital Mgmt., L.P. v. Schneider, 551 F. Supp.

2d 173, 176 (S.D.N.Y. 2008) (citing Palmieri v. Defaria, 88 F.3d 136, 141 (2d Cir.

1996)).   Under the Federal Rules, evidence is considered relevant if it has the

tendency to make a fact of consequence more or less probable. See Fed. R. Evid.

401(a)-(b). The Rules permit the exclusion of relevant evidence when the probative



                                         2
value is substantially outweighed by danger of unfair prejudice, confusing the

issues, misleading the jury, undue delay, wasting time, and/or needlessly presenting

cumulative evidence. Fed. R. Evid. 403 (emphasis added). Courts are cautioned to

use Rule 403 sparingly, see, e.g., United States v. King, 713 F.2d 627, 631 (11th Cir.

1983), in part because the federal rules favor admission of evidence and in part

because relevant evidence is inherently prejudicial to a defendant. See id. (citing to

other sources).

      The term Aunfair prejudice@ in and of itself speaks to the ability of a piece of

relevant evidence to lure the fact finder into declaring a defendant=s guilt on

grounds other than specific proof of the offense charged. See Old Chief v. United

States, 519 U.S. 172, 180 (1997). It also signifies an undue tendency to suggest

guilt on an improper basis, commonly an emotional one. See id. In the context of a

Rule 403 balancing test, the more essential the piece of evidence is to a case, the

higher its probative value; the higher a piece of evidence=s probative value, the less

likely it should be excluded on 403 grounds. See King, 713 F.2d at 631.

                                  III. ANALYSIS

       Plaintiffs seek to preclude Defendants from presenting testimony or evidence

on (1) attorneys’ fees and costs, (2) liquidated damages, (3) Plaintiffs’ counsel, (4)

Plaintiffs’ payment or non-payment of federal income taxes, (5) Plaintiffs’ arrests,

convictions, pleas, and pending criminal cases, (6) Plaintiffs’ prior litigation against

Defendants, and (7) Plaintiffs’ immigration status. Defendants do not oppose most

of the relief sought and only object to the introduction of evidence related to



                                           3
Plaintiffs’ payment of federal income taxes and Plaintiffs’ prior litigation against

Defendants. Accordingly, Plaintiffs’ motion to exclude any testimony or evidence

related to the categories enumerated above – except for the fourth and sixth

categories – is GRANTED. We will consider the remaining issues in turn.

      A.     Plaintiffs’ Taxes

      The first issue is whether Defendants should be precluded from presenting

any evidence related to Plaintiffs’ payment or non-payment of federal income taxes.

Plaintiffs argue that evidence related to their taxes should be excluded under Rule

403 because any probative value is substantially outweighed by the danger of unfair

prejudice and confusion of the issues.     Plaintiffs also claim that any evidence on

this issue is irrelevant and creates undue prejudice in the minds of the jury:

      [T]he undersigned concludes that Defendants shall be precluded from
      suggesting that Plaintiffs failed to pay income taxes because such
      evidence will likely create undue prejudice in the minds of the jurors;
      and, it will likely give rise to collateral disputes—including the extent
      of Plaintiffs’ reporting obligations regarding such taxes—that will
      cause undue delay and confusion of the issues. Thus, Plaintiffs’ motion
      in limine to preclude Defendants from introducing evidence that
      Plaintiffs failed to pay income taxes is GRANTED.

Ortiz v. Santuli Corp., 2009 WL 2382144, at *1 (S.D. Fla. Aug. 3, 2009); see also

Torres v. Rock & River Food Inc., 2016 WL 8716674, at *3 (S.D. Fla. May 11, 2016)

(“In this case, the Court is not faced with a plaintiff who falsified tax returns or was

convicted of tax fraud or tax evasion. Although the Court does not condone the

Plaintiff's actions, his failure to pay income taxes has only minor probative value to

his character for truthfulness. That probative value, however, is substantially




                                           4
outweighed by confusion of the issues and misleading the jury.”) (emphasis in

original).

       On the other hand, Defendants rely on cases where courts have allowed

defendants to inquire about a plaintiff’s failure to pay income taxes to attack a

plaintiff’s credibility under Federal Rule of Evidence 608(b).2 See Rakip v. Paradise

Awnings Corp., 2011 WL 6029981, at *3 (S.D. Fla. Nov. 30, 2011); Barrera, No. 09–

cv–21841, ECF No. 291 at *4 (S.D. Fla. Jan. 26, 2011); Palma, 2011 WL 6030073, at

*1; Chamblee v. Harris & Harris, Inc., 154 F. Supp. 2d 670, 681 (S.D.N.Y.

2001) (“Evidence that a witness has failed, for years, to file a tax return is a matter

which affects the witness’s credibility.”). Because the question of whether Plaintiffs

paid federal income taxes is allowed for impeachment purposes under the Federal

Rules of Evidence and it relates to the question of whether Plaintiffs worked for

other employers during the same period for which they are seeking overtime and

minimum wage compensation, Defendants conclude that this inquiry should be

allowed given the facts of this case.

       We agree with Defendants that whether Plaintiffs paid federal income taxes

is allowed for impeachment purposes because it is probative of Plaintiffs’ character

for truthfulness. See Solano v. A Navas Party Prod., Inc., 2010 WL 11505479, at *2

2
      Federal Rule of Evidence 608(b) prohibits the use of extrinsic evidence to
“prove specific instances of a witness’s conduct in order to attack or support the
witness’s character for truthfulness.” Fed. R. Evid. 608(b). A court, however, “may,
on cross-examination, allow them to be inquired into if they are probative of the
[witness’s] character for truthfulness or untruthfulness.” Id. Extrinsic evidence
may also be admitted “where it is introduced to disprove a specific fact material to
the defendant’s case.” United States v. Calle, 822 F.2d 1016, 1021 (11th Cir.
1987) (“[E]vidence relevant to a material issue is not rendered inadmissible
because it happens to include references to specific bad acts of a witness.”).

                                          5
(S.D. Fla. July 12, 2010) (“If Plaintiff never paid taxes, that too, may be probative of

his truthfulness.”) (citing See Chamblee v. Harris & Harris, Inc., 154 F. Supp. 2d

670, 681 (S.D.N.Y. 2001) (“Evidence that a witness has failed, for years, to file a tax

return is a matter which affects the witness’s credibility.”); Mischalski v. Ford

Motor Co., 935 F. Supp. 203, 208 (E.D.N.Y. 1996) (failure to pay income taxes bears

“directly on a plaintiff's propensity for truthfulness and must be admitted for

impeachment purposes if plaintiff takes the stand.”)); see also Tapia, 2013 WL

12198827, at *1 (“Plaintiff seeks to preclude questions about his federal income

taxes; in particular, whether he filed tax returns and whether he reported all

income on his returns. We deny Plaintiff's request because evidence that he failed

to file tax returns or report all his income is relevant for impeachment purposes.”).

      While Plaintiffs claim that questions related to federal income taxes may be

prejudicial, that argument is unpersuasive and circular because impeachment

evidence is by definition prejudicial. The only question is whether the probative

value is outweighed by the danger of unfair prejudice and we conclude that it is not.

Defendants are entitled for impeachment purposes to attack the truthfulness of

Plaintiffs if the latter failed to complete all the required information on their federal

income taxes.    To that end, the same holds true for Plaintiffs in undermining

Defendants’ credibility to the extent that they failed to pay income taxes. This

means that impeachment evidence cuts both ways and it is the role of the jury to

make the appropriate credibility determinations.       Therefore, Plaintiffs’ motion to

exclude any evidence related to the payment of federal income taxes is DENIED.



                                           6
       B.     Prior Litigation

       The final issue is whether any references to Ms. Gutierrez’s and Ms. Brito’s

prior litigation against Defendants should be excluded at trial. Defendants argue

that Ms. Gutierrez and Ms. Brito each filed prior lawsuits against them and that

they should be allowed to cross examine these plaintiffs to determine if (1) there are

any prior inconsistent statements, and (2) whether either plaintiff has any motive

or bias in filing this lawsuit.

       It is well settled in the Eleventh Circuit that evidence of other lawsuits is

generally considered to be inadmissible hearsay.                 See In re Ethicon, Inc., Pelvic

Repair Sys. Prods. Liab. Litig., 2014 WL 505234, at *5-6 (S.D. W. Va. Feb. 5,

2014) (citing Johnson v. Ford Motor Co., 988 F.2d 573, 579 (5th Cir. 1993)); see

also Steed v. EverHome Mortg. Co., 308 F. App’x 364, 369 n.2 (11th Cir. 2009)

(excluding   a   complaint        filed   in   a       prior   lawsuit   against   defendant    as

hearsay); Roberts    v.   Harnischfeger        Corp., 901        F.2d    42,   44-45   (5th    Cir.

1989) (affidavit summarizing copies of notices of pending litigation against the

defendant properly excluded as hearsay); Amegy Bank Nat’l Ass’n v. DB Private

Wealth Mortg., Ltd., 2014 WL 791505, at *2 (M.D. Fla. Feb. 24, 2014) (excluding any

“references to allegations, petitions, complaints or claims against [defendant] in

other suits” as hearsay); Abu Dhabi Commercial Bank v. Morgan Stanley & Co.,

2013 WL 1155420, at *7 (S.D.N.Y. Mar. 20, 2013) (excluding “[r]eferences to other

lawsuits including their factual allegations and evidence”). The reason evidence of

prior lawsuits is generally not allowed is because evidence of other cases can at



                                                   7
times “lead to a series of mini-trials,” and pose a danger of confusing and misleading

the jury “from the task at hand of evaluating plaintiff’s claims,” including a “waste

of time and judicial resources.” Smith v. E-backgroundchecks.com, Inc., 2015 WL

11233453, at *2 (N.D. Ga. June 4, 2015).

      In light of that, we agree in some respects that evidence of prior lawsuits

cannot be permitted given the danger of unfair prejudice.       On the other hand,

“depending on the evidence offered at trial, evidence of other lawsuits might be used

for impeachment,” if the evidence is relevant and undermines the allegations

presented (i.e. whether Plaintiffs worked for another employer at the same time

they allege to have worked overtime). Rushing v. Wells Fargo Bank, N.A., 2012 WL

3155790, at *1 (M.D. Fla. Aug. 3, 2012).        We cannot, however, make a final

determination at this time because it is unclear what evidence Defendants

specifically seek to introduce. Accordingly, Plaintiffs’ motion is GRANTED, but

only to the extent that the motion seeks to prohibit any reference to prior lawsuits

for non-impeachment purposes. As for Plaintiffs’ motion to exclude any testimony

or evidence of prior lawsuits for impeachment purposes, Plaintiffs’ motion is

DENIED without prejudice and may be renewed at trial.




                                           8
                              IV. CONCLUSION

      For the foregoing reasons, Plaintiffs’ motion in limine [D.E. 72] is GRANTED

in part and DENIED in part:

      A. Plaintiffs’ motion to exclude any evidence of attorneys’ fees and costs,

         liquidated damages, Plaintiffs’ counsel, arrests, convictions, pleas,

         pending criminal cases, and Plaintiffs’ immigration status is GRANTED.

      B. Plaintiffs’ motion to exclude any evidence of whether Plaintiffs paid

         federal income taxes is DENIED.

      C. Plaintiffs’ motion to exclude any evidence of prior lawsuits is GRANTED

         but only to the extent that the motion seeks to prohibit any reference to

         prior lawsuits for non-impeachment purposes. As for Plaintiffs’ motion to

         exclude any evidence of prior lawsuits for impeachment purposes,

         Plaintiffs’ motion is DENIED without prejudice.

      DONE AND ORDERED in Chambers at Miami, Florida, this 23rd day of

July, 2019.



                                            /s/ Edwin G. Torres
                                            EDWIN G. TORRES
                                            United States Magistrate Judge




                                        9
